Citation Nr: 0211411	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective  hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied a compensable rating for bilateral 
hearing loss.  

When this matter was first before the Board in July 2000, the 
case was remanded for further development.  That development 
has been completed, and a supplemental statement of the case 
has been issued.  The appeal is ready for adjudication.


FINDINGS OF FACT


1. All relevant evidence necessary for disposition of the 
veteran's claim has been obtained and associated with the 
claims file.

2. In May 2002 VA examination, the veteran's bilateral 
defective hearing was manifested in the right ear by pure 
tone thresholds of 10, 5, 30 and 55 decibels, with an 
average of 25 decibels, with a 96 percent speech 
recognition ability; and in the left ear by pure tone 
thresholds of 15, 35, 60, and 80 decibels, with an average 
of 48 decibels, and 88 percent speech recognition ability; 
these equate to an auditory level of I in the right ear 
and II in the left (poorer) ear under table VI, prior to 
and effective as of June 10, 1999; under table VII, these 
equate to a zero percent evaluation for bilateral 
defective hearing. 

3. In October 1998 VA examination, the veteran's bilateral 
defective hearing was manifested in the right ear by pure 
tone thresholds of 20, 0, 25, and 35 decibels with an 
average of 20 decibels, and speech recognition ability of 
94 percent; and in the left ear by pure tone thresholds of 
30, 30, 45 and 75 decibels with an average of 45 decibels, 
and speech recognition ability of 94 percent; these equate 
to an auditory level of I in both the right and left ears 
under table VI, prior to and effective as of June 10, 
1999; under table VII, these equate to a zero percent 
evaluation for bilateral defective hearing.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.85, 
Part 4, Tables VI, VIA, VII, Diagnostic Code 6100 (2001) 
(effective prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

On review of the record, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the VCAA.  In 
this regard, the Board notes that the veteran has undergone 
VA examinations that have provided the findings needed to 
evaluate his disability.  In a September 2000 letter, the RO 
requested that the veteran provide names and addresses of all 
health care providers from whom he has received treatment for 
his hearing condition.  In September 2000, the RO also 
telephoned the veteran and verified that all sources of 
medical records had been provided.  In February 2002, the RO 
confirmed by telephone that the veteran had no further 
evidence to submit.

Additionally, the rating decision, statement of the case, 
supplemental statement of the case, and other correspondence 
during the course of the appeal, have served to advise the 
veteran of the evidence needed to substantiate his claim.  
Moreover, the Board finds that VA is not required to provide 
assistance under the VCAA "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 U.S.C.A. § 5103A(a)(2); Wensch v. Principi, 15 
Vet App 362 (2001).  This is such a case in light of the fact 
that adjudication of this appeal is dependent upon a 
mechanical application of empirical data obtained in VA 
audiological testing of the veteran.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2. However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  See 64 
Fed. Reg. 25,208 (May 11, 1999).  Where, as here, the 
applicable regulations are changed during the course of an 
appeal, the veteran is entitled to resolution of his claim 
under the criteria that are to his advantage.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

At the time the veteran filed his claim for an increased 
rating in August 1998, evaluations of hearing loss ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (hertz).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
established 11 acuity levels designated from level I for 
essentially normal acuity, through level 11 for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998).

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and pure tone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  Moreover, the percentage 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a combination of the percent 
of speech discrimination and the pure tone threshold average, 
as measured by a pure tone audiometry test in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 
C.F.R. §  4.85, Tables VI, VIA, and VII, Diagnostic Code 
6100.  

A review of the revised criteria at 38 C.F.R. § 4.85(b) and 
(e), and specifically Tables VI and VII of the revised 
regulations, reveals that there was no change in determining 
the numeric designations assigned certain levels of puretone 
threshold or speech discrimination, and there was no change 
to the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes to the regulations at 38 C.F.R. § 4.85(c), and 
specifically Table VIA, regarding exceptional patterns of 
hearing impairment as set forth in 38 C.F.R. § 4.86(a).  

38 C.F.R. § 4.86(a), provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in a higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) provides 
when pure tone thresholds is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be evaluated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

The veteran was granted service connection for bilateral 
defective hearing in August 1954, and assigned a 0 percent 
(noncompensable) rating.  This disability rating has since 
remained in effect.  Review of the claim under both old and 
revised regulations reveals no advantage in this case.

The record reveals an October 1998 VA audiological evaluation 
Summary Report which shows pure tone thresholds testing in 
decibels, as follows:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
20
20
0
25
35
LEFT
45
30
30
45
75

Speech recognition was 94 percent bilaterally.  Diagnostic 
findings were right ear hearing within normal limits at 250-
3KHz with a mild to severe sensorineural (S/N) loss at 4K-
8KHz.  Word recognition was within normal limits.  Diagnostic 
findings were left ear hearing mild to profound mixed hearing 
loss at 250-8KHz.  Word recognition was within normal limits.

Applying these data to the rating criteria for hearing 
impairment under § 4.85, Table VI, the right ear meets a 
Level I numeric designation, and the left ear meets a Level I 
numeric designation, which, when combined under Table VII, 
results in impairment equal to 0 percent.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100. 

Consistent with the Board's remand, the veteran was re-
examined in May 2002, and the Summary provides as follows:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
25
10
5
30
55
LEFT
48
15
35
60
80

Speech recognition ability was 96 percent, with average 
puretone threshold of 25 decibels in the right ear.  Speech 
recognition was 88%, with average puretone threshold of 48 
decibels, in the left ear.  

Diagnostic findings were mild to moderately severe S/N 
hearing loss in the right ear, at 3-8KHz, with speech 
recognition within normal limits; and mild to profound mixed 
hearing loss at 3-8KHz in the left ear, with speech 
recognition slightly impaired.
Applying these data to the rating criteria for hearing 
impairment under § 4.85, Table VI, the right ear meets a 
Level I numeric designation, and the left ear meets a Level 
II numeric designation, which, when combined under Table VII, 
results in impairment equal to 0 percent.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100. 

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, the assignment of disability ratings in hearing loss 
cases is accomplished by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
indicated above, that mechanical application does not result 
in assignment of a compensable evaluation.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual, with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Based on the foregoing, the claim for a compensable 
evaluation for bilateral defective hearing must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

A compensable rating for bilateral defective hearing is 
denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

